DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pendingClaims 1-2 are rejected

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 1 states “The dispensing system” and instead should state “The vacuumed controlled level sensing liquid dispensing system” to maintain consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/703715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-2 are broad and further disclosed by claims 1-2 of copending Application No. 17/703715.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Apone et al. (U.S. 2017/0079468 A1) (hereinafter “Apone”).


Regarding Claim 1:
Apone teaches a vacuumed controlled level sensing liquid dispensing system (see FIGS. 1, 3, 4 and 6) (see paragraphs 20 and 22-23) comprising:
a housing (see FIG. 1, a beverage dispensing system 10) (see paragraphs 22-23);
a liquid dispensing reservoir within said housing (see FIG. 1, a dispensing unit 12) (see paragraphs 22-23);
a water tank connected to said housing (see paragraph 22-23 regarding a beverage preparation machine further configured to hold a liquid);
a sensing pipe in fluid communication with said liquid dispensing reservoir (see paragraphs 24-31 discussing tubing/piping);
an effluent inlet in fluid communication with said water tank (see paragraphs 24-31 discussing tubing/piping);
a discharge pump within said water tank (see paragraph 29); and
a discharge pipe connected to said discharge pump (see paragraphs 24-31 discussing tubing/piping).
Although Apone teaches numerous sensors (see Apone paragraph 27), Apone does not explicitly teach a float level indicator in communication with said discharge pump.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid dispensing system of Apone to further include a float level indicator in communication with the discharge pump of Apone in order to further control a volume of liquid inside the dispensing system (see Apone paragraphs 20 and 22-23).

Regarding Claim 2:
Apone teaches the dispensing system, as recited in claim 1, wherein said fluid communication between said liquid dispensing reservoir and said sensing pipe is performed with tubing (see paragraphs 24-31 discussing tubing/piping).


Other References Considered
Perez Ordonez et al. (U.S. 2009/0206106 A1) teaches a purified water dispensing system.

Bommi et al. (U.S. 2007/0102332 A1) teaches a multi-stage water purification device.

Slagle (U.S. 3,930,598) teaches a liquid dispensing apparatus.

O’Connell et al. (U.S. 2008/0273915 A1) teaches a sensory cue for pump dispenser for use with substrates.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773